 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     LARRY J. FRENCH,                                 CASE NO. C19-5345 BHS
 5
                             Petitioner,              ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION AND
 6
                                                      DISMISSING PETITIONER’S
     JEFFREY A UTTECHT,                               HABEAS PETITION WITHOUT
 7
                                                      PREJUDICE
                             Respondent.
 8

 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 14. The Court

12   having considered the R&R and the remaining record, and no objections having been

13   filed, does hereby find and order as follows:

14           (1)   The R&R is ADOPTED;

15           (2)   Petitioner’s motion for voluntary dismissal, Dkt. 13, is GRANTED;

16           (3)   Petitioner’s federal habeas petition, Dkt. 1, is DISMISSED without

17   prejudice; and

18           (4)   The Clerk shall close this case.

19           Dated this 19th day of August, 2019.

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge



     ORDER
